Citation Nr: 0626135	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  05-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1981 to May 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that rating decision the RO denied 
entitlement to service connection for PTSD.  The veteran 
perfected an appeal of this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), See 
38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§  5102, 
5103; 38 C.F.R. § 3.159(b) (2005).  Furthermore, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claims, although the ultimate 
responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2005).

During the course of the veteran's appeal the Court held in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability(ies) on appeal.  
As these questions are involved in the present appeal, proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
must be provided that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

In February 2004, the veteran submitted a letter from the 
Social Security Administration (SSA) which revealed that she 
receives payments from SSA because she has a mental 
impairment.  VA has a duty to obtain Social Security 
Administration (SSA) records when they may be relevant and VA 
has actual notice that the veteran was receiving SSA 
benefits.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the 
RO should contact the SSA and obtain and associate with the 
claims file copies of the veteran's records regarding SSA 
benefits, including the medical records upon which any 
decision was based.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2)(2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01- 
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The RO should obtain the veteran's 
records from the Social Security 
Administration and associate them with the 
claims file.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


